Lumpkin, J.
(After stating the facts.) A general allegation in a declaration, that damage was done by the running of the locomotive and cars of a railroad company in a careless and negligent manner by its employeés,' is subject to special' de&iurrer. In the absence of amendment, a declaration based on such an allegation should be dismissed. Seaboard Air-Line Ry. v. Pierce, 120 Ga. 230; Macon, D. & S. R. Co. v. Stewart, Id. 890; Russell v. Central Ry. Co., 119 Ga. 705. As to a suit in a jus*332tice’s court, see Macon & Birmingham Ry. Co. v. Walton, 121 Ga. 275. Section 2321 of the Civil Code, under which, upon proof of injury from the operation of its. locomotives, ears, or other machinery, a presumption of negligence arises against the railroad company, states a rule of evidence, and does not dispense with proper pleadings. In a suit against a railroad for the killing of stock, a failure to allege ownership of the stock furnishes ground for special demurrer. Georgia Railway & Electric Co. v. Knight, 122 Ga. 290. If there is a sufficient allegation of negligence on the part of a railroad company in respect of time, place, and circumstance, it furnishes no ground for demurrer that the declaration does not give the name of the negligent agent or agents. Fierce v. Seaboard Air-Line Ry., 122 Ga. 664.
The practice and modes of procedure in the county court are similar to those in the superior court. Civil Code, §§4198, 4204. The court having erred in overruling the demurrer, all that occurred subsequently to that ruling was nugatory and need not be considered. Macon R. Co. v. Walton, 121 Ga. 276.
. Judgment reversed.

All the Justices concur, except Simmons, G. J., absent.